480 F.2d 560
87 L.R.R.M. (BNA) 2368, 72 Lab.Cas.  P 14,097
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL UNION NO. 415 (INDUSTRIAL) UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA, AFL-CIO, etal., Respondents.
No. 73-1203.
United States Court of Appeals,Sixth Circuit.
June 5, 1973.

Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., Washington, D. C., John C. Getreu, Director, Region 9, N.L.R.B., Cincinnati, Ohio, for petitioner.
Jerry F. Venn, Cincinnati, Ohio, for respondent.
Before CELEBREZZE, PECK and LIVELY, Circuit Judges.

ORDER

1
This cause came on to be considered on Petitioner's application for the summary entry of judgment enforcing its Order of September 25, 1972, against Respondents, adopting the findings, conclusions and recommendations of the Administrative Law Judge's Decision and ordering appropriate relief thereunder.  Respondents have filed no response to this application.


2
Upon review of the record filed with this Court by Petitioner it appears that Respondents failed to file timely objections to the Administrative Law Judge's Decision, as required under Section 10 (c) of the Act and under Sections 102.46 and 102.48 of the Rules and Regulations of the National Labor Relations Board, Series 8. Respondents have failed to show this Court any extraordinary circumstances which might excuse this failure, and they are therefore precluded under Section 10(c) of the Act from raising any objections to Petitioner's Order before this Court.


3
It is therefore ordered that said application for summary entry of judgment enforcing Petitioner's Order be and the same is hereby granted and that said Order be and the same is hereby enforced.